TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2019



                                     NO. 03-18-00787-CR


                                 Emmanuel Grear, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BAKER
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment and sentence that requires

correction. Therefore, the Court modifies the trial court’s judgment and sentence to reflect that

appellant pleaded “NOT TRUE” to the State’s allegations in its Motion to Adjudicate. The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.